EXHIBIT 10.19

CONSENT AND AMENDMENT NO. 5 TO
THE AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of December 17, 2007  

CONSENT AND AMENDMENT NO. 5 TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this “
Amendment”) among SOTHEBY’S, a Delaware corporation (“ Holdings”), SOTHEBY’S,
INC., a New York corporation (the “ Company” and, together with Holdings, the “
U.S. Borrowers”), OATSHARE LIMITED, a company registered in England and Wales
with registration number 01737495 (“ Oatshare”), SOTHEBY’S, a company registered
in England and Wales with registration number 00874867 (“ Sotheby’s” and,
together with Oatshare, the “ U.K. Borrowers”, and collectively with the U.S.
Borrowers, the “ Borrowers”), each lender from time to time party hereto
(collectively, the “ Lenders” and individually, a “ Lender”) and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and
Foreign Currency Lead Lender.

PRELIMINARY STATEMENTS:

(1)  The Borrowers, the Lenders and the Administrative Agent have entered into
the Amended and Restated Credit Agreement dated as of November 14, 2005, as
amended by Amendment No. 1 to the Amended and Restated Credit Agreement dated as
of February 3, 2006, Amendment No. 2 to the Amended and Restated Credit
Agreement dated as of May 18, 2006, Amendment No. 3 to the Amended and Restated
Credit Agreement dated as of January 2, 2007 and Amendment No. 4 to the Amended
and Restated Credit Agreement dated as of July 25, 2007 (as so amended, the “
Credit Agreement”). Capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Credit Agreement.

(2)  The Borrowers have informed the Administrative Agent that they intend to
(a) form a special purpose entity for the purpose of purchasing the York Avenue
Property (the “ York Avenue Purchaser”), (b) form a special purpose entity to
own 100% of the Equity Interests of the York Avenue Purchaser (the “ York Avenue
Parent”), (c) cause the York Avenue Purchaser to Purchase the York Avenue
Property pursuant to that certain Purchase Agreement dated on or about December
18, 2007 by and between Holdings and 1334 York Avenue L.P., and (d) to cause the
York Avenue Purchaser to assume the Indebtedness incurred pursuant to that
certain Loan Agreement dated as of June 22, 2005 between 1334 York Avenue L.P.
and Bank of America, N.A., as amended as of September 20, 2005 (the “ York
Avenue Loan Agreement”), in an aggregate outstanding principal amount not in
excess of $235,000,000, which Indebtedness is secured by the York Avenue
Property (collectively, the “ York Avenue Transactions”).

(3)  The Borrowers and the Lenders have agreed to consent to the York Avenue
Transactions and to make certain amendments to the Credit Agreement related to
the York Avenue Transactions.

SECTION 1. Consent. Notwithstanding anything to the contrary set forth in the
Credit Agreement, the Administrative Agent and the Required Lenders hereby
consent to the consummation of the York Avenue Transactions pursuant to
documentation that is in form and substance satisfactory to the Administrative
Agent.

SECTION 2. Amendment to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 2, hereby amended as follows:

(a)  Section 1.01 is hereby amended by adding the following defined terms in
appropriate alphabetical order:

1



--------------------------------------------------------------------------------



“ Amendment No. 5” shall mean the Consent and Amendment No. 5 to the Amended and
Restated Credit Agreement dated as of December 17, 2007, among the Borrowers,
the Lenders signatory thereto and the Administrative Agent.

“ York Avenue Entity” shall mean the York Avenue Parent and the York Avenue
Purchaser.

“ York Avenue Lender” shall mean the “Lender” as defined in the York Avenue Loan
Agreement.

“ York Avenue Loan Agreement” shall have the meaning set forth in Amendment
No. 5.

“ York Avenue Parent” shall have the meaning set forth in Amendment No. 5.

“ York Avenue Purchaser” shall have the meaning set forth in Amendment No.  5.

(b)  Section 1.01 is hereby amended by adding the following language at the end
of the definition of “Subsidiary”.

“Notwithstanding the foregoing, no York Avenue Entity shall be deemed to be a
Subsidiary of Holdings or any of its Subsidiaries for purposes of this
Agreement, other than with respect to Section 2.05(b), Section 6.01, Section
7.11, Section 7.12 and Sections 8.01(e), (f), (g) and (h), and, in each case,
the definitions incorporated therein.”

(c)  Article V is amended by adding a new Section 5.23 to read as follows:

 

 

 

“5.23

 

York Avenue Transaction. Other than as set forth in Schedule 5.23, the York
Avenue Lender has no recourse to Holdings or any of its Subsidiaries, or any
assets of Holdings or any of its Subsidiaries pursuant to the York Avenue Loan
Agreement or any other document related thereto.

(d)  Section 7.03 is hereby amended by:

(i) (x) deleting the “and” at the end of clause (i),and (y) deleting the
parenthetical set forth therein and replacing it with the following:

“(other than in any Immaterial Subsidiary or any York Avenue Entity)”

(ii) deleting the “.” at the end of clause (j) and substituting therefore “;
and” and adding at the end of such Section a new clause (k) to read as follows:

“(k)  Investments in the York Avenue Entities in an aggregate amount in any
fiscal year not in excess of the amount of Capital Expenditures permitted under
Section 7.12 for such fiscal year, less the aggregate amount of any Capital
Expenditures made by Holdings and its Subsidiaries during such fiscal year.”

(e)  Section 7.12 is hereby amended by deleting the “.” at the end thereof and
replacing it with the following language:

“ provided further that the acquisition of the York Avenue Property in
connection with the York Avenue Transaction shall not be considered a Capital
Expenditure for purposes of this Section 7.12 to the extent such expenditures
(including the assumption of any Indebtedness) do not exceed $377,500,000 in the
aggregate.”

(f)  Section 8.01 is hereby amended by (i) deleting the “and” at the end of
subsection (k), (ii) deleting the “.” at the end of subsection (l) and
substituting “; and” therefor, and (ii) adding at the end of such Section a new
subsection (m) to read as follows:

“Holdings or any York Avenue Entity violates any of the covenants contained in
the York Avenue Loan Agreement relating to the single purpose entity status of
such York Avenue Entity or its corporate separateness from Holdings and its
Subsidiaries and such violation results in recourse liability to Holdings.”

(g)  The Schedules to the Credit Agreement are hereby amended by adding Schedule
5.23 attached as Annex I hereto.

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written when, and only when, the Administrative Agent
shall have received (i) counterparts of this Amendment executed by each Borrower
and the Required Lenders or, as to any of the Lenders, advice satisfactory to
the Administrative Agent that such Lender has executed this Amendment, (ii)
Schedule 5.23 to be attached as Annex I hereto, (iii) the consent attached
hereto

2



--------------------------------------------------------------------------------

(the “ Consent”) executed by each of the Guarantors, and (iv) for the account of
each Lender executing this amendment on or before 12:00 noon on December 17,
2007, a fee equal to 0.05% of such Lender’s Commitment. The effectiveness of
this Amendment is conditioned upon the accuracy of the factual matters described
herein. This Amendment is subject to the provisions of Section 10.01 of the
Credit Agreement.

SECTION 4. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants that the representations and warranties contained in
each of the Loan Documents (as amended or supplemented to date, including
pursuant to this Amendment) are true and correct on and as of the date hereof,
before and after giving effect to this Amendment, as though made on and as of
such date (except for any such representation and warranty that, by its terms,
refers to an earlier date, in which case as of such earlier date).

SECTION 5. Reference to and Effect on the Loan Documents. (a)  On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

(b)  The Credit Agreement, the Notes, and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(c)  The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 6. Costs, Expenses, Etc. Each Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 10.04 of the
Credit Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

SOTHEBY’S

     

 

 

By:

 

/s/ WILLIAM S. SHERIDAN  

Name:

 

William S. Sheridan     

Title:

 

EVP and CFO     

     

 

 

SOTHEBY’S, INC.

     

 

 

By:

 

/s/ WILLIAM S. SHERIDAN     

Name:

 

William S. Sheridan     

Title:

 

EVP and CFO     

     

 

 

OATSHARE LIMITED

     

 

 

By:

 

/s/ WILLIAM S. SHERIDAN     

Name:

 

William S. Sheridan     

Title:

 

EVP and CFO     

     

 

 

SOTHEBY’S

     

 

 

By:

 

/s/ WILLIAM S. SHERIDAN     

Name:

 

William S. Sheridan     

Title:

 

EVP and CFO     

     

 

 

4



--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as
Administrative Agent, L/C Issuer,
Swing Line Lender, Foreign Currency
Lead Lender and Lender

     

 

 

By:

 

/s/ JOHN WALKIEWICZ     

Name:

 

John Walkiewicz     

Title:

 

Vice President     

     

 

 

5



--------------------------------------------------------------------------------

 

 

 

LASALLE BANK N.A.,
as Lender

     

 

 

By:

 

/s/ JOHN WALKIEWICZ     

Name:

 

John Walkiewicz

Title:

 

Vice President

     

 

 

HSBC BANK PLC,
as Lender

     

 

 

By:

 

/s/ PAUL HAGGER     

Name:

 

Paul Hagger

Title:

 

Corporate Banking Manager

     

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,
as Lender

     

 

 

By:

 

/s/ JULIANNE LOW

Name:

 

Julianne Low

Title:

 

Vice President     

     

 

 

CITIBANK, N.A.,
as Lender

     

 

 

By:

 

/s/ ALAN ACKBARALI     

Name:

 

Alan Ackbarali

Title:

 

Vice President

     

 

 

UNITED OVERSEAS BANK LIMITED,
NEW YORK AGENCY, as Lender

     

 

 

By:

 

/s/ GEORGE LIM     

Name:

 

George Lim

Title:

 

SVP & GM

     

 

 

By:

 

/s/ MARIO SHENG     

Name:

 

Mario Sheng

Title:

 

AVP

     

 

 

6



--------------------------------------------------------------------------------

 

 

 

COMERICA BANK,
as Lender

     

 

 

By

 

/s/ SARAH R. WEST     

Name:

 

Sarah West

Title:

 

Assistant Vice President

     

 

 

ISRAEL DISCOUNT BANK OF NEW YORK,
as Lender

     

 

 

By

 

/s/ RICHARD TRIPADLI     

Name:

 

Richard Tripaldi

Title:

 

Assistant Vice President

     

 

 

By

 

/s/ HOWARD WEINBERG     

Name:

 

Howard Weinberg

Title:

 

Senior Vice President

     

 

 

NORTH FORK BUSINESS CAPITAL CORPORATION,
as Lender

     

 

 

By

 

/s/ RONALD WALKER     

Name:

 

Ronald Walker

Title:

 

Vice President

     

 

 

WEBSTER BUSINESS CREDIT CORPORATION,
as Lender

By

 

/s/ DANIEL C. DUPRE     

Name:

 

Daniel C. Dupre

Title:

 

Vice President

7



--------------------------------------------------------------------------------

ANNEX I

Schedule 5.23

Recourse Obligations

1. Holdings is a party to the Guaranty of Lease dated as February 7, 2003,
pursuant to which it guaranties the obligations of the Company under the York
Avenue Lease.

2. Holdings will be designated the “Borrower Principal” under the York Avenue
Loan Agreement. As such, Holdings is obligated to indemnify the York Avenue
Lender for any of its losses, costs and expenses in connection with:

 

•

 

 

 

(i) the presence of any hazardous materials on the York Avenue Property, (ii)
the violation of any environmental laws, rules or regulations in connection with
the York Avenue Property, (iii) any environmental liens that may attach to the
York Avenue Property, and (iv) other customary breaches of representations or
violations of law relating to environmental matters affecting the York Avenue
Property;

 

•

 

 

 

(i) any accidents, injury or death of persons or loss of property on the York
Avenue Property, (ii) any use or non use of the York Avenue Property in
violation of law, (iii) any failure of the York Avenue Property to be in
compliance with applicable law, or (iv) any required work to be performed on the
York Avenue Property;

 

•

 

 

 

any mortgage recording taxes; and

 

•

 

 

 

any violations of ERISA.



The indemnities described above are more fully set forth in Section 12.6 and
Section 14 of the York Avenue Loan Agreement.

3. In the event that (i) Holdings or the York Avenue Entity violates any of the
covenants contained in the York Avenue Loan Agreement relating to the single
purpose entity status of the York Avenue Entity or its corporate separateness
from Holdings and its Subsidiaries, or (ii) the York Avenue Property shall
become an asset in a voluntary bankruptcy proceeding of the York Avenue
Purchaser, then the obligations of the York Avenue Purchaser under the York
Avenue Loan Agreement shall become recourse obligations of Holdings.

8



--------------------------------------------------------------------------------

CONSENT

Dated as of December 17, 2007

Each of the undersigned, as a Guarantor under the Credit Agreement referred to
in the foregoing Amendment, hereby consents to such Amendment and hereby
confirms and agrees that notwithstanding the effectiveness of such Amendment,
the Guaranty contained in the Credit Agreement is and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
the Loan Documents to “Credit Agreement”, “thereunder”, “thereof” or words of
like import shall mean and be a reference to the Credit Agreement, as amended by
such Amendment.

 

 

 

GUARANTORS:

     

 

 

SOTHEBY’S FINE ART HOLDINGS, INC.

SOTHEBY’S FINANCIAL SERVICES, INC.

SOTHEBY’S FINANCIAL SERVICES CALIFORNIA, INC.

OBERON, INC.

THETA, INC.

SOTHEBY’S VENTURES, LLC

SOTHEBY’S ASIA, INC.

YORK WAREHOUSE, INC.

SPTC, INC.

SOTHEBY’S PARKE BERNET, INC.

YORK AVENUE DEVELOPMENT, INC.

SOTHEBY’S THAILAND, INC.

SOTHEBY’S HOLDINGS INTERNATIONAL, INC.

SOTHEBY’S NEVADA, INC.

SOTHEBYS.COM AUCTIONS, INC.

SIBS, LLC

SOTHEBY’S.COM LLC

SOTHEBY’S RES, INC.

     

 

 

By:

 

/s/ WILLIAM S. SHERIDAN     

Name:

 

William S. Sheridan

Title:

 

EVP and CFO

     

 

 

SOTHEBY’S

     

 

 

By:

 

/s/ WILLIAM S. SHERIDAN     

Name:

 

William S. Sheridan

Title:

 

EVP and CFO

     

 

 

     

 

 



9



--------------------------------------------------------------------------------

 

 

 

SOTHEBY’S, INC.

 

 

     

 

 

By:

 

/s/ WILLIAM S. SHERIDAN     

Name:

 

William S. Sheridan

Title:

 

EVP and CFO

     

 

 

OATSHARE LIMITED

     

 

 

By:

 

/s/ WILLIAM S. SHERIDAN     

Name:

 

William S. Sheridan

Title:

 

EVP and CFO

     

 

 

SOTHEBY’S

     

 

 

By:

 

/s/ WILLIAM S. SHERIDAN     

Name:

 

William S. Sheridan

Title:

 

EVP and CFO

     

 

 

SOTHEBY’S FINANCIAL SERVICES LTD.

     

 

 

By:

 

/s/ WILLIAM S. SHERIDAN     

Name:

 

William S. Sheridan

Title:

 

EVP and CFO

     

 

 

CATALOGUE DISTRIBUTION COMPANY LIMITED

     

 

 

By:

 

/s/ WILLIAM S. SHERIDAN     

Name:

 

William S. Sheridan

Title:

 

EVP and CFO

10



--------------------------------------------------------------------------------